—In an action to foreclose a mortgage, the plaintiff appeals from so much of an order of the *501Supreme Court, Nassau County (Burke, J.), dated February 8, 2000, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondents Veekay Tejpaul and Kavita Lund.
“Although a court should not undertake the construction of an unambiguous agreement, the question of whether ambiguity exists must be determined by reading the agreement as a whole (see, Wing v Wing, 112 AD2d 932; A & Z Appliances v Electric Burglar Alarm Co., 90 AD2d 802). In addition, it is a canon of contract construction that an agreement will be construed most strongly against the party who prepared it” (Strauss Paper Co. v RSA Executive Search, 260 AD2d 570, 571). The documents comprising the agreement at issue, which were undisputedly prepared by the plaintiff, are ambiguous. It is impossible to ascertain whether the amount claimed due was secured by the mortgage at issue. Thus, the plaintiffs motion for summary judgment was properly denied. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.